[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The request for re argument on the merits of the defendants' motion of partial Summary Judgement is denied. The cases submitted in support of defendants' claim for partial Summary Judgement even though some authorize that procedure they are not convincing since they fail to address the issue of the proceduralpropriety of such practice; they merely do it.
Inasmuch as our Supreme Court has in fact disapproved this procedure in Tedesco v. Tedesco. 187 Conn. 715, 718-19 (1982), it would seem appropriate for the decision cited in support of defendants position to either distinguish the basis for their adoption of a contrary procedure or explain the inapplicability of the Tedesco court's position to their case. They have done neither. Consequently, this court feels obliged to follow our Supreme Court's 1982 pronouncement on this matter such time as the rules of procedure are changed by the collective action of the judges of the Supreme Court in their rule making capacity.
Furthermore, I am reminded by plaintiff's counsel that submission of appellate precedent was a condition precedent to a CT Page 9371 reconsideration of my original ruling on this matter. Defendants have offered no appellate precedent in support of their position and this court is unaware of any.
Accordingly, for all of the foregoing reasons this court declines to change its earlier decision on this matter and the defendants' motion for re argument is hereby DENIED.
MELVILLE, J.